STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re K.P.                                                                          FILED
                                                                               February 2, 2021
No. 20-0575 (Mercer County 19-JA-67-DS)                                         EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Father B.P., by counsel William O. Huffman, appeals the Circuit Court of
Mercer County’s June 22, 2020, order terminating his parental rights to K.P. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed a response
in support of the circuit court’s order. The guardian ad litem, John E. Williams Jr., filed a response
on behalf of the child also in support of the circuit court’s order. On appeal, petitioner argues that
the circuit court erred in terminating his parental rights rather than employing a less-restrictive
dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In May of 2019, the DHHR filed a child abuse and neglect petition against petitioner and
the child’s mother based upon allegations of drug abuse. Specifically, the DHHR alleged that the
mother abused drugs during her pregnancy and gave birth to K.P., who tested positive for morphine
and codeine. At birth, the child exhibited substantial signs of withdrawal, and the mother admitted
to abusing heroin within the week prior to the child’s birth, as well as at other times throughout
the pregnancy. The DHHR further alleged that a Child Protective Services (“CPS”) worker spoke
to petitioner, who denied abusing drugs and denied knowledge of the mother’s drug abuse. The
DHHR alleged that the CPS worker implemented a safety plan, and petitioner agreed to provide
the child with a crib and other necessities. However, petitioner failed to deliver those items to the
safety resource person who was put in place and later admitted to abusing nonprescribed

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
buprenorphine. Further, petitioner failed to visit with the child during the time the safety plan was
in effect.

        Following the petition’s filing, the child underwent a battery of medical testing due to
significant medical issues. The child was diagnosed with a rare genetic chromosomal disorder
which caused severe hearing and vision loss. 2

        The circuit court held an adjudicatory hearing in August of 2019, wherein petitioner
stipulated to the allegations contained in the petition. Specifically, petitioner stipulated that he
“neglect[ed the child] by drug abuse.” The circuit court accepted petitioner’s stipulation,
adjudicated him as an abusing parent, and granted him a post-adjudicatory improvement period.
Although services were offered, petitioner never met with the multidisciplinary team (“MDT”) to
develop a case plan aimed at addressing the conditions of abuse and working towards reunification
with the child. As such, the DHHR filed a motion to terminate petitioner’s parental rights in
January of 2020.

         The circuit court held a dispositional hearing in January of 2020. Petitioner was present,
having been transported from his place of incarceration, and represented by counsel; however, the
circuit court was advised that petitioner had been arrested on felony charges in two counties, which
resulted in his incarceration. A CPS worker testified that petitioner failed to attend a single MDT
meeting following adjudication and “was not available” for in-home services. A service provider
testified that petitioner completed a “generalized form of parenting” classes and was compliant
“[f]or the most part.” The service provider stated that petitioner’s compliance with supervised
visitation was “sketchy.” However, another service provider testified that petitioner regularly
attended supervised visitation with the child prior to his incarceration. After hearing evidence, the
circuit court terminated petitioner’s parental rights upon finding that it was in the best interest of
the child and that there was no alternative to the termination of his parental rights. The circuit court
noted that the child “has tremendous challenges and difficulties” which require “24/7” care. The
circuit court also noted that petitioner had been granted an improvement period but was
incarcerated during the proceedings and showed little progress.

        Following the issuance of that dispositional order, petitioner did not timely file an appeal.
However, petitioner moved the circuit court to reenter the dispositional order for the purposes of
appeal, and the circuit court granted the motion. Accordingly, petitioner now appeals the June 22,
2020, dispositional order terminating his parental rights to the child. 3

       The Court has previously established the following standard of review in cases such as this:



       2
        The record indicates that the child’s chromosomal disorder is so rare that approximately
only 350 people worldwide have been diagnosed with the disorder. Testimony at the dispositional
hearing established that the child would essentially always need constant care for his medical
needs.
       3
       According to the guardian, the mother’s parental rights were also terminated. The
permanency plan for the child is adoption by his foster parents.
                                                   2
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights
without “examining” less-restrictive alternatives. 4 According to petitioner, the petition largely
surrounded the mother’s drug abuse, of which he claims he was unaware. Petitioner also points
out that he had no control over the child’s chromosomal disorder. Petitioner states that he stipulated
to neglect by drug abuse and successfully complied with his improvement period. Petitioner argues
that the service providers testified at the dispositional hearing that he actively engaged in services
and visited with the child regularly before his incarceration. Petitioner contends that the DHHR
presented no evidence that he continued to use drugs. Nonetheless, the circuit court imposed the
most drastic disposition available: termination of his parental rights. Petitioner avers that there was
simply insufficient evidence to support a finding that there was no reasonable likelihood that he
could correct the conditions of abuse in the near future or that termination was in the child’s best
interest.




       4
         In support of petitioner’s argument that the circuit court failed to examine less-restrictive
alternatives to the termination of his parental rights, he states that “[a]t a minimum, [petitioner]
would assert that he should have received a dispositional improvement period.” However,
petitioner fails to cite to the record demonstrating that he requested a post-dispositional
improvement period and further fails to provide any relevant citations to authority in support of
his claimed entitlement to a post-dispositional improvement period. This failure to cite to the
record or any applicable law is in direct contravention of Rule 10(c)(7) of the West Virginia Rules
of Appellate Procedure requiring that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on,
       under headings that correspond with the assignments of error. The argument must
       contain appropriate and specific citations to the record on appeal, including
       citations that pinpoint when and how the issues in the assignments of error were
       presented to the lower tribunal. The Court may disregard errors that are not
       adequately supported by specific references to the record on appeal.
                                                  3
        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. West Virginia Code § 49-4-604(d)(3) provides that a situation in which there is “[n]o
reasonable likelihood that [the] conditions of neglect or abuse can be substantially corrected”
includes when the abusing parent has

       not responded to or followed through with a reasonable family case plan or other
       rehabilitative efforts of social, medical, mental health, or other rehabilitative
       agencies designed to reduce or prevent the abuse or neglect of the child, as
       evidenced by the continuation or insubstantial diminution of conditions which
       threatened the health, welfare, or life of the child.

         The evidence demonstrates that there was no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future as he failed to adequately respond to
services or show that he sufficiently corrected the conditions of abuse or neglect. Petitioner failed
to attend a single MDT meeting following his adjudication and failed to assist in the development
of a case plan to address the issues of abuse. While testimony at the dispositional hearing
demonstrated that petitioner completed a portion of his parenting classes and attended some visits
with the child, the fact remains that petitioner engaged in behavior that resulted in his incarceration
during the proceedings with pending felony charges. As such, petitioner essentially was precluded
from further addressing the conditions of abuse. Petitioner remained incarcerated as of the
dispositional hearing, provided no anticipated release date, and was not in a stable position to care
for the child, who requires extensive care due to his chromosomal disorder. We find that
petitioner’s completion of one portion of his parenting classes and his handful of visits with the
child prior to his incarceration are insufficient to show that he remedied the conditions of abuse.
Based on the foregoing, it is clear that there was no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future and that termination was necessary
for the child’s welfare. While petitioner claims the circuit court should have imposed a less-
restrictive alternative to the termination of his parental rights, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(c)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). In sum, the circuit court’s
findings are fully supported by the record below, and we find no error in the termination of
petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
22, 2020, order is hereby affirmed.



                                                  4
                                    Affirmed.

ISSUED: February 2, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                5